                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY

TERRANCE THOMAS,                    No. 18-cv-12176 (NLH) (JS)

          Plaintiff,

     v.                                      OPINION

WARDEN JOHN CUZZUPE, CAPTAIN
ROBERT REILLY, and LT. KATHY
CRAWFORD,

          Defendants.


APPEARANCE:
Terrance Thomas, No. 655343B
Bayside State Prison
P.O. Box F-1
Leesburg, NJ 08327
     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff Terrance Thomas, a prisoner presently confined at

Bayside State Prison in Leesburg, New Jersey, seeks to bring a

claim pursuant to 42 U.S.C. § 1983, against the Warden John

Cuzzupe, Captain Robert Reilly, and Lt. Kathy Crawford regarding

a group strip search that occurred at the Salem County

Correctional Facility located in Woodstown, New Jersey.   See ECF

No. 1.

     At this time, the Court must review the Complaint, pursuant

to 28 U.S.C. § 1915(e)(2) to determine whether it should be

dismissed as frivolous or malicious, for failure to state a

claim upon which relief may be granted, or because it seeks


                                1
monetary relief from a defendant who is immune from such relief.

For the reasons set forth below, the Court will dismiss the

Complaint without prejudice for failure to state a claim, with

leave to amend granted.    28 U.S.C. § 1915(e)(2)(b)(ii).

BACKGROUND

     Plaintiff alleges that “on 8-24-2017, I was ordered to be

strip searched in the gym, by C/O Iveson, who told me Capt.

Robert Reilly gave the order, for which the order came from the

warden of the jail for the strip searches to be done by the

C/Os.   This strip search was done with the A2 pod together in a

group setting.   I feel I was comprised of my constitutional

rights of being strip searched in a group setting.     I felt

deprived of my dignity as a man and overall disrespected by

public servants here in the facility.”     ECF No. 1 at 5-6.    As to

Lt. Crawford, Plaintiff alleges that “Lt. answered the

grievance, and didn’t know the policies or the [illegible] of

the 10A, or just didn’t know, inmates are not to be searched in

a group together.   Stating under special conditions, it’s

permitted to do so.   They know [sic] longer search inmates here

at this jail like that now that they understand the 10A

concerning this matter.”    Id. at 4.   Plaintiff requests for

relief $5,000 for the wrong that happened to him as well as an

apology in writing from the warden.     Id. at 6-7.



                                  2
STANDARD OF REVIEW

     Section 1915(e)(2) requires a court to review complaints

prior to service in cases in which a plaintiff is proceeding in

forma pauperis.   The Court must sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief.    This action is

subject to sua sponte screening for dismissal under 28 U.S.C. §

1915(e)(2)(B) because Plaintiff is proceeding in forma pauperis.

See ECF No. 2 (granting in forma pauperis application).

     To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.    Fowler v. UPMS

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).    “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”    Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).    “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).



                                 3
DISCUSSION

     Plaintiff’s Complaint must be dismissed for failure to

state a claim upon which relief may be granted.    In order to

state a claim pursuant to 42 U.S.C. § 1983, the plaintiff must

show that “‘(1) the conduct complained of was committed by a

person acting under color of state law; and (2) that the conduct

deprived a person of rights, privileges, or immunities secured

by the Constitution or laws of the United States.’”    Calhoun v.

Young, 288 F. App’x 47, 49 (3d Cir. 2008) (quoting Robb v. City

of Phila., 733 F.2d 286, 290–91 (3d Cir. 1984)).

     The Fourth Amendment protects “[t]he right of the people to

be secure in their persons . . . against unreasonable searches

and seizures.”   U.S. Const. amend. IV.   Pretrial detainees and

convicted prisoners, however, only have limited rights under the

Fourth Amendment.   See Bell v. Wolfish, 441 U.S. 520, 558 (1979)

(inmates “retain some Fourth Amendment rights upon commitment to

a corrections facility . . . .”); see also Parkell, 833 F.3d at

324 (stating “the contours of prisoners' Fourth Amendment rights

. . . are very narrow.”); Covino v. Patrissi, 967 F.2d 73, 78

(2d Cir. 1992) (prisoners “retain a limited right to bodily

privacy”); Russell v. City of Phila., 428 F. App’x 174, 177 (3d

Cir. 2011) (prisoner could state a Fourth Amendment claim based

on a strip and cavity search).



                                 4
     In determining whether a particular strip search policy or

action is reasonable, courts must balance an inmate's

constitutional right to privacy and the needs of the institution

to maintain safety and security.       See Florence, 566 U.S. at 326–

27; see also Parkell, 833 F.3d at 326.      Specifically, “[c]ourts

must consider the scope of the particular intrusion, the manner

in which it is conducted, the justification for initiating it,

and the place in which it is conducted.”      Bell, 441 U.S. at 559.

At this point, the Court cannot assess whether Plaintiff’s claim

is plausible because he has not alleged sufficient factual

allegations to state a claim under the Fourth Amendment.

Although Plaintiff alleges that he was strip searched with the

rest of the A2 pod in the gym of the correctional facility, he

does not provide any other factual allegations that would, if

true, demonstrate that the search was unreasonable and

therefore, Plaintiff has failed to state a claim upon which

relief may be granted.   Absent the factual allegations of the

sort detailed in Bell this Court is unable, even accepting his

allegations as true, to assess the viability of his Fourth

Amendment claim.

     Generally, “plaintiffs who file complaints subject to

dismissal under [§ 1915] should receive leave to amend unless

amendment would be inequitable or futile.”      Grayson v. Mayview

State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).      The Court will

                                   5
grant leave to amend in order to allow Plaintiff an opportunity

to cure his pleading deficiencies as described supra.

CONCLUSION

     For the reasons stated above, the Complaint is dismissed

without prejudice for failure to state a claim, with leave to

amend granted.   An appropriate order follows.



Dated: December 4, 2018              __s/ Noel L. Hillman ____
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                 6
